LAY, Senior Circuit Judge.
Richard Gaworski and intervenor E.E.O.C. (“plaintiffs”) brought an action under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (1988) (“ADEA” or “Act”),1 against ITT Commercial Finance Corp., ITT Financial Corp., and ITT Corp. (collectively, “ITT”). Gaworski had been terminated from his position as Manager of Credit and Operations for ITT Commercial Finance Corporation’s Capital Resources Group (“CRG”). At the time of his termination, he was fifty-five years old. Following a four-day trial, a jury returned a verdict finding that age had been a determining factor in ITT’s discharge of Gaworski. The district court2 then entered *1107judgment and awarded Gaworski backpay in the amount of $265,892.27. The court denied ITT’s post-trial motion for judgment notwithstanding the verdict or a new trial. On appeal, ITT urges that there exists insufficient evidence to support the jury’s verdict and that certain additional offsets should have been taken from the backpay award. The E.E.O.C. cross-appeals, challenging the district court’s deduction from the backpay award of unemployment compensation that Gaworski received following his termination. We affirm the judgment on the verdict finding that age was a determining factor in Gaworski’s discharge, but reverse in part and remand as to the backpay award.
I. AGE DISCRIMINATION

A Background,

Gaworski came to ITT in 1976 as Comptroller of ITT Industrial Credit. As Comptroller, he was responsible for the company’s accounting, budgeting, financial analysis and electronic data processing. He moved to CRG after Industrial Credit merged with Commercial Finance in 1984. Two years later, ITT terminated his employment. At the time of his termination, Gaworski was the oldest and highest paid CRG employee, and he was the only CRG employee eligible to receive a pension. Defendants claim that Gaworski was terminated as part of a “reduction in force” (“RIF”) initiated by Michael Guimbarda, the director of the CRG division, and that Gaworski’s position was eliminated. Gaworski disputes the employer’s reasons for his discharge; he urges that age was the motivating factor in his termination.
At the time of Gaworski’s discharge, the number of employees at CRG dropped from seventeen to thirteen. Gaworski argues, however, that the purported RIF was not objectively carried out and that he was included among the employees to be laid off because of his age. To support his claims, Gaworski presented evidence at trial that despite Guimbarda’s contention that the RIF was needed, CRG’s business was increasing at the time of the layoffs. In addition, Ga-worski adduced evidence that in conducting the alleged RIF, Guimbarda failed to comply with a company policy explicitly requiring “advance written notification to both the senior levels of operating management and the director of personnel” before any layoff could occur.
Gaworski also presented evidence that his position was not eliminated, as Guimbarda claimed, but that instead, he was replaced by a younger man. The day after Gaworski’s employment was terminated and his position of “Manager of Credit and Operations” was supposedly eliminated, Guimbarda promoted John Olker, a 46-year-old senior investment manager whom Gaworski had supervised, to the “new” position of “Manager of Credit and Administration.” Olker received an $8,000 raise, moved into Gaworski’s office, and assumed substantially all of Gaworski’s former duties. Gaworski claims that this promotion, too, was conducted in violation of company policy. The policy required a performance review before an employee could be promoted, and Olker had not been given such a review. At the time of Olker’s previous performance review, seven months earlier, his performance was evaluated as “standard” (average), while Gaworski had generally been rated as “above standard,” and it was recommended that Olker not be reassigned or promoted during the ensuing twelve-month period.
Guimbarda testified that he retained Olker over Gaworski because, although they were both good performers, Olker had greater knowledge of the computer system than Ga-worski and had more experience performing actual credit analyses. In response, Gawor-ski elicited testimony from Olker that it had been necessary for Gaworski to understand credit analysis in order to supervise and direct Olker’s and others’ performance in this area. Gaworski also argued that he gained a thorough understanding of credit analysis while serving as Comptroller of Industrial Credit. Olker, by contrast, had little, if any, experience supervising credit analysts and had performed his first “solo” credit analysis only four months before the alleged RIF and *1108his promotion. As for the purported need for computer skills, Gaworski presented evidence that the personnel director had never been informed of this need and that computer skills were not listed on Olker’s job description. Moreover, Olker testified that his use of the computer had actually decreased by 50% after his promotion. Gaworski claims that Guimbarda’s purported reasons are not credible and are mere pretext for discrimination on the basis of age.
ITT contends that Gaworski has nowhere demonstrated a link between his age and his termination. Gaworski responds, and the district court agreed, that there is substantial evidence to support the jury’s verdict. Moreover, the district court specifically rejected ITT’s claim in its motion for j.n.o.v. that Gaworski was terminated as part of a RIF, holding that “sufficient evidence was before the jury that Gaworski was replaced by a younger and less compensated employee.” The court thus refused to overturn the jury’s verdict, leading to this appeal.

B. Discussion

On appeal our task is limited. We must: (1) consider the evidence in the light most favorable to Gaworski; (2) assume that all conflicts in the evidence were resolved by the jury in Gaworski’s favor; (3) assume Gawor-ski proved all the facts his evidence tends to prove; (4) give Gaworski the benefit of all favorable inferences that may reasonably be drawn from the facts proved; and (5) affirm the denial of the motion for judgment as a matter of law if reasonable persons could differ as to the conclusions to be drawn from the evidence. Doyne v. Union Elec. Co., 953 F.2d 447 (8th Cir.1992). Applying this highly deferential standard, we affirm Judge Mag-nuson’s denial of the motion for judgment as a matter of law.
It is axiomatic that employment discrimination need not be proved by direct evidence, and indeed, that doing so is often impossible, because as the Supreme Court has said, “[t]here will seldom be ‘eyewitness’ testimony as to the employer’s mental processes.” United States Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 716, 103 S.Ct. 1478, 1482, 75 L.Ed.2d 403 (1983). In disparate treatment cases based on circumstantial evidence, courts apply the analytical framework of shifting burdens developed in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), and its progeny.3 Under this framework, the plaintiff has the burden of establishing a prima facie case of discrimination. Texas Dep’t. of Community Affairs v. Burdine, 450 U.S. 248, 252-53, 101 S.Ct. 1089, 1093-94, 67 L.Ed.2d 207 (1981). Once established, the prima facie case raises a legal presumption of discrimination in the plaintiffs favor, requiring the defendant to produce legitimate, nondiscriminatory reasons for its actions. Id. If such reasons are put forth, the plaintiff, who at all times retains the burden of proving discrimination, may attempt to demonstrate that the proffered reasons are pretex-tual. Id. This framework is designed as a “sensible, orderly way to evaluate the evidence in light of common experience as it bears on the critical question of discrimination.” Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577, 98 S.Ct. 2943, 2949, 57 L.Ed.2d 957 (1978). On appeal, our focus is on the “critical question,” not on the sufficiency of a party’s showing at any particular stage of the McDonnell Douglas analysis. Morgan v. Arkansas Gazette, 897 F.2d 945, 948 (8th Cir.1990). We are guided, however, by the Supreme Court’s most recent refinement of the McDonnell Douglas test in St. Mary’s Honor Center v. Hicks, — U.S. -, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993), which clarifies when the question of discrimination is to be left to the finder of fact and when it may be decided as a matter of law.
*1109In Hicks, the Supreme Court held that a panel of this Court had erred in concluding that a finding that the employer’s proffered nondiscriminatory reasons for its actions were pretextual compelled a judgment as a matter of law for the plaintiff. — U.S. at -, 113 S.Ct. at 2749. The Court stated that the legal presumption that would justify a judgment as a matter of law based on the plaintiffs prima facie case “simply drops out of the picture” when the defendant articulates a nondiscriminatory explanation. Id. From that point on, whatever the persuasive effect of the defendant’s “production,” the ultimate question of discrimination is for the finder of fact to decide. Id.
Most relevant to this appeal, the Court in Hicks described the sufficiency of the evidence required to support a factfinder’s determination of discrimination:
The factfinder’s disbelief of the reasons put forward by the defendant (particularly if disbelief is accompanied by a suspicion of mendacity) may, together with the elements of the prima facie case, suffice to show intentional discrimination. Thus, rejection of the defendant’s proffered reasons, will ‘permit the trier of fact to infer the ultimate fact of intentional discrimination, and the Court of Appeals was correct when it noted that, upon such rejection, ‘[n]o additional proof of discrimination is required,’ [Hicks v. St. Mary’s Honor Center,] 970 F.2d [487], at 493 [(8th Cir.1992)] (emphasis added).
— U.S. at -, 113 S.Ct. at 2749 (footnote omitted) (first alteration in original). Thus, if (1) the elements of a prima facie case are present, and (2) there exists sufficient evidence for a reasonable jury to reject the defendant’s proffered reasons for its actions, then the evidence is sufficient to allow the jury to determine whether intentional discrimination has occurred, and we are without power to reverse the jury’s finding. Id.
In this case, it is clear that the elements of a prima facie case of age discrimination are present. “The burden of establishing a prima facie case of disparate treatment is not onerous.” Burdine, 450 U.S. at 253, 101 S.Ct. at 1093. A plaintiff establishes a prima facie case of age discrimination if she can show that she is a member of the protected age class, that she was performing adequately in her job, that she was fired, and that she was replaced by a younger person after her dismissal. Lowe v. J.B. Hunt Transp., Inc., 963 F.2d 173 (8th Cir.1992). Here, plaintiff Gaworski clearly was within the ADEA’s “protected class” of those over forty years old. See 29 U.S.C. § 631(a) (1988). His performance reviews and Guim-barda’s admission that he was a good worker indicate that he was performing more than adequately. He was terminated from his employment. And contrary to ITT’s claims, the evidence supports a finding that he was replaced by a younger employee.
Defendants argue that Gaworski was terminated as part of a reduction in force and that, therefore, under this Court’s decision in Holley v. Sanyo Manufacturing, Inc., 771 F.2d 1161 (8th Cir.1985), he must make an “additional showing” of age-related animus in order to establish his prima facie case. We agree with the district court, however, that the evidence supports a finding that Gawor-ski’s position was filled by a younger employee rather than eliminated after Gaworski was laid off. Viewed in the light most favorable to Gaworski, the evidence shows that the younger Olker was given Gaworski’s office, substantially all of Gaworski’s former duties, a job description that Olker admits was “fairly comparable” to Gaworski’s, and a title almost identical to the one Gaworski had had. Moreover, we have previously stated that RIF plans “generally include objective criteria by which to determine which jobs will be eliminated and often include objective evidence of a business decline.” Hillebrand v. M-Tron Indus., Inc., 827 F.2d 363, 367 (8th Cir.1987), cert. denied, 488 U.S. 1004, 109 S.Ct. 782, 102 L.Ed.2d 774 (1989). Neither were present here. In fact, Gaworski presented evidence that at the time ITT sought to cut its workforce, business was increas*1110ing — of the $30 million of new loans booked in the year preceding the RIF, $20 million were booked in the final four months before the RIF took place. On this basis, reasonable minds could conclude that Gaworski had, in fact, been replaced and that ITT’s purported RIF was a pretextual explanation for his discharge.
Evidence exists to allow reasonable minds to conclude that each of ITT’s proffered nondiscriminatory explanations was pretextual. ITT claimed that it retained Olker over Gaworski because Gaworski lacked a substantive understanding of credit analysis, that his skills were, as Guimbarda described at trial, “more administrative in nature.” Tr. at 81.' Gaworski presented evidence, however, that in December of 1985, Guimbarda had signed a performance review stating that one of Gaworski’s weaknesses was that he was too detail oriented and that he should delegate and manage more. Moreover, Gaworski established that in addition to his experience and highly-rated performance at CRG, as Comptroller of ITT Industrial Credit, he had served with the company president and other top-level administrators on ITT’s Senior Credit Committee, the “final arbiter” assessing credit analyses conducted by other Industrial Credit employees. Olker, by contrast, had little or no experience supervising analysts, as he was required to do after his promotion. Olker himself testified that it was necessary for Gaworski to understand credit analysis in order to supervise OlkeFs activities.
ITT also claimed that Olker was more valuable to the company than Gaworski because of his greater computer skills. Guim-barda testified that the “computer experience to me was critical.” Tr. at 104. Again, Gaworski presented evidence to the contrary. He demonstrated that the need for computer skills was not mentioned in Olker’s new job description, that the personnel director had never been informed of this need, and that Olker was in fact applying his computer skills much less in the new position than he had before. Moreover, Gaworski elicited testimony from Guimbarda that Guimbarda had never considered teaching Gaworski about the workings of the computer system, even though Gaworski’s performance review spoke highly of his ability to grasp new concepts and Guimbarda himself admitted that “it’s something I guess that Dick [Gaworski] could have done.” Tr. at 83.
“[T]he ADEA is not intended to be used as a means of reviewing the propriety of a business decision_” Jorgensen v. Modern Woodmen of Am., 761 F.2d 502, 505 (8th Cir.1985). The materially conflicting evidence in this case, however, raises a question of fact as to the believability, not the propriety, of ITT’s purported reasons for discharging Gaworski. Viewing the evidence in the light most favorable to Gaworski, we find that the evidence is sufficient to allow a reasonable jury to conclude that ITT’s proffered non-discriminatory reasons were “unworthy of credence,” see Hazen Paper Co. v. Biggins, — U.S. -, -, 113 S.Ct. 1701, 1708, 123 L.Ed.2d 338 (1993). A reasonable jury could find that ITT acted for reasons other than what it claimed.
The elements of the plaintiffs prima facie case are thus present and the evidence is sufficient to allow a reasonable jury to reject the defendant’s non-discriminatory explanations. The “ultimate question” of discrimination must therefore be left to the trier of fact to decide. See Hicks, — U.S. at -, 113 S.Ct. at 2749. The jury in this case could reasonably have accepted or rejected the defendant’s proffered explanations. By its verdict, it presumably rejected them. Hicks establishes that “[n]o additional proof of discrimination is required.” Id. (emphasis added) (citation omitted). Based upon the elements of the plaintiffs prima facie case and the jury’s rejection of the defendant’s explanations, the jury could infer that discrimination had occurred. Id.
The jury’s finding that ITT intentionally discriminated against Gaworski on the basis of age was within its purview as the finder of fact. We therefore affirm.
II. THE BACKPAY AWARD
In its calculation of backpay to be awarded to Gaworski, the district court relied on the jury’s special verdict to calculate the pay Gaworski would have received had he not *1111been wrongfully terminated.4 From an initial award of $387,523.27, the district court then deducted $109,530.00 in income Gawor-ski had earned from two other employers in the interim, as well as $12,101.00 Gaworski had collected in unemployment compensation. The court refused to deduct $7,345.00 Gaworski had earned doing free-lance consulting work during the backpay period, determining that this was part-time moonlighting income that he could have earned even if he had remained employed with ITT. The court also refused to deduct $18,061.80 that Gaworski had received from his pension fund during the backpay period, concluding that those payments were from a “collateral source.” Finally, the court added $11,625.71 in lost matching contributions to Gaworski’s 401(k) plan, $4,151.50 in job search expenses, and $4,467.00 in replacement insurance premiums, to reach a grand total of $286,136.48.5
Defendants argue on appeal that the court should not have included the 401(k) contributions and the insurance expenses and should have deducted the consulting income and pension payments. Cross-appellant E.E.O.C. argues that the unemployment expenses should not have been deducted. We agree with defendants that the pension payments should have been deducted, and with the E.E.O.C. that the unemployment compensation should not have been deducted. We affirm as to the other possible offsets and additions.

A. ITT’s Claimed Offsets

1. Insurance Expenses and 401(k) Contributions
ITT urges that the district court should not have added insurance expenses or 401(k) contributions to Gaworski’s backpay award, because the claimed losses were not supported by evidence admitted at trial. Our review of the record, however, shows that Gaworski did testify that he paid “about $4,000” to replace the life and disability insurance that had previously been paid by ITT. Tr. at 278-79. More important, the record shows that the parties understood that the record would be left open after the jury trial for submission to the court of material relevant to the determination of damages.6 Based on the agreement, Gaworski submitted to the court copies of the checks he wrote to pay his insurance premiums. He also made a representation to the court, not disputed by ITT, that ITT had regularly made matching contributions of 3% of Ga-worski’s salary to his 401(k) savings plan. On this basis, it was not clearly erroneous for the court to add the $4,467 in insurance costs, see Tolan v. Levi Strauss & Co., 867 F.2d 467 (8th Cir.1989), or the $11,625.71 in lost 401(k) contributions to Gaworski’s back-pay award. Both amounts serve to restore Gaworski to the position he would have been in but for his discriminatory discharge.
2. Self-Employment Income
Second, ITT challenges the district court’s refusal to deduct the $7,345 Gaworski earned from his self-employment as a consultant, claiming that it is mitigation income that must be offset against an award of backpay. The district court found that the money was “moonlighting” income that Gaworski could have earned even if he had remained employed with ITT. It is not error for a court to refuse to deduct moonlighting income from an award of backpay. Behlar v. *1112Smith, 719 F.2d 950, 954 (8th Cir.1983) (per curiam), cert. denied, 466 U.S. 958, 104 S.Ct. 2169, 80 L.Ed.2d 552 (1984). ITT had the burden of proving that Gaworski could not have earned the income had he not been terminated. See DiSalvo v. Chamber of Commerce, 568 F.2d 593, 598 (8th Cir.1978). Our review of the record fails to convince us that the district court’s finding was clearly erroneous.
3. Pension Fund
Finally, ITT argues that the district court should have deducted $18,061.80 that Gawor-ski collected from his pension fund after his termination. Gaworski and ITT stipulated at trial that Gaworski would not oppose deducting the pension payments from the backpay and ITT would agree to calculate Gaworski’s future pension payments as if he had continued working at ITT until 1991 and had never withdrawn any of the earlier amounts. Tr. at 236-37. Gaworski’s position changed only in a letter brief regarding damages issues written to the district court after the jury trial. In his appellate brief, Gaworski does not mention the pension payments, and the E.E.O.C., relying on Gaworski’s earlier stipulation, does not oppose ITT on this point.
We agree with ITT that Gaworski should be bound by his earlier stipulation. In Consolidated Grain & Barge Co. v. Archway Fleeting & Harbor Service, Inc., 712 F.2d 1287 (8th Cir.1983) (per curiam), we held that the district court had erred in failing to follow the parties’ stipulation regarding interest to be awarded in the event liability were found. There, as here, there was “no showing that either party sought relief from the stipulation in district court, or that the district court on its own motion considered and rejected the stipulation.” Id. at 1290. Indeed, the district court here explicitly relied on part of the stipulation to order that the defendants pay the pension benefits Gaworski would have received had he not been terminated, including those benefits that would have accrued had he been employed until 1991. The court erred in not enforcing both sides of the parties’ bargain. Consequently, Gaworski’s backpay award should be reduced by the sum of $18,061.80.7

B. The Cross-Appeal: Unemployment Compensation

The district court deducted $12,101.00 Ga-worski received in unemployment compensation after his termination because, in the court’s view, “[t]o allow Gaworski to receive unemployment compensation as well as the back pay would provide double recovery.” We reverse.
It is fundamental that “an employer can not set up in mitigation of damages in a tort action by an injured employee indemnity from a collateral source, such as insurance or compensation or benefits under a Workmen’s Compensation Act, even where the defendant has contributed to the fund.” Chicago Great W. Ry. v. Peeler, 140 F.2d 865, 868 (8th Cir.1944). This “collateral source rule” has a long pedigree, but it remains applicable and gains in significance in the context of employment discrimination claims. As we noted in Beshears v. Asbill, 930 F.2d 1348 (8th Cir.1991), because of the collateral source rule, “ ‘[m]ost courts have refused to deduct such benefits as social security and unemployment compensation from ADEA awards,’” id. at 1355 n. 11 (quoting Guthrie v. J.C. Penney Co., 803 F.2d 202, 209 (5th Cir.1986)). Such *1113a refusal is sensible and in accordance with the purposes of the ADEA,
Backpay awards in discrimination cases serve two functions: they make victimized employees whole for the injuries suffered as a result of the past discrimination, and they deter future discrimination. Albemarle Paper Co. v. Moody, 422 U.S. 405, 421, 95 S.Ct. 2362, 2373, 45 L.Ed.2d 280 (1975); see Gibson v. Mohawk Rubber Co., 695 F.2d 1093, 1097 (8th Cir.1982) (noting that ADEA remedies aim “to eliminate the unlawful practices and to restore aggrieved persons to the position where they would have been if the illegal discrimination had not occurred”). The Supreme Court in Albemarle emphasized the importance of the deterrence function, saying:
It is the reasonably certain prospect of a backpay award that “provide[s] the spur or catalyst which causes employers and unions to self-examine and to self-evaluate their employment practices and to endeav- or to eliminate, so far as possible, the last vestiges of an unfortunate and ignominious page in this country’s history.”
422 U.S. at 417-18, 95 S.Ct. at 2371-72 (quoting United States v. N.L. Indus., Inc., 479 F.2d 354, 379 (8th Cir.1973)).8 Reducing a backpay award by unemployment benefits paid to the employee, not by the employer, but by a state agency, see NLRB v. Gullett Gin Co., 340 U.S. 361, 364, 71 S.Ct. 337, 339, 95 L.Ed. 337 (1951), makes it less costly for the employer to wrongfully terminate a protected employee and thus dilutes the prophylactic purposes of a backpay award. See Craig v. Y & Y Snacks, Inc., 721 F.2d 77, 84 (3d Cir.1983); E.E.O.C. v. Ford Motor Co., 645 F.2d 183, 196 (4th Cir.1981), rev’d & remanded on other grounds, 458 U.S. 219, 102 S.Ct. 3057, 73 L.Ed.2d 721 (1982). Indeed, it leads to a windfall to the employer who committed the illegal discrimination. Hunter v. Allis-Chalmers Corp., 797 F.2d 1417, 1429 (7th Cir.1986); E.E.O.C. v. Sandia Corp., 639 F.2d 600, 626 (10th Cir.1980). By virtue of state aid provided “to carry out a policy of social betterment for the benefit of the entire state,” and not “to discharge any liability or obligation” of the employer, Gullett Gin, 340 U.S. at 364, 71 S.Ct. at 339, the employer winds up paying less to the employee than it would have had it not illegally terminated him.9
Based on these considerations, no circuit that has considered the matter has determined that unemployment benefits should, as a general rule, be deducted from backpay awards in discrimination cases. Circuits have split, however, over whether deducting unemployment benefits should be prohibited or should be left to the discretion of the trial court. The majority have held that, as a matter of law, unemployment benefits should not be deducted from backpay awards. See Craig, 721 F.2d at 85; Rasimas v. Michigan Dep’t of Mental Health, 714 F.2d 614, 627-28 (6th Cir.1983), cert. denied, 466 U.S. 950, 104 S.Ct. 2151, 80 L.Ed.2d 537 (1984); Kauffman v. Sidereal Corp., 695 F.2d 343, 346-47 (9th Cir.1982) (per curiam); E.E.O.C. v. Ford Motor Co., 645 F.2d 183, 196 (4th Cir.1981), rev’d & remanded on other grounds, 458 U.S. 219, 102 S.Ct. 3057, 73 L.Ed.2d 721 (1982), original position adhered to on remand, 688 F.2d 951, 952 (4th Cir.1982) (per curiam); Brown v. A.J. Gerrard Mfg. Co., 715 F.2d 1549, 1550-51 (11th Cir.1983) (en banc) (per curiam). Three circuits have adopted a minority position that deducting unemployment benefits lies within the discretion of the trial *1114court. See Cooper v. Asplundh Tree Expert Co., 836 F.2d 1644, 1665 (10th Cir.1988); Hunter, 797 F.2d at 1429 (Posner, J., acknowledging discretion as Seventh Circuit rule but stating that it “may be unduly favorable to defendants”); Marshall v. Goodyear Tire & Rubber Co., 554 F.2d 730, 736 (5th Cir.1977). The Second Circuit has in the past affirmed a deduction of unemployment benefits as discretionary, see E.E.O.C. v. Enterprise Assoc. Steamfitters Local 638 of U.A., 542 F.2d 579, 592 (2d Cir.1976), cert. denied, 430 U.S. 911, 97 S.Ct. 1186, 51 L.Ed.2d 588 (1977), but more recently indicated that the circuit’s rule remains unsettled, see Promisel v. First Am. Artificial Flowers, 943 F.2d 251, 258 (2d Cir.1991), cert. denied, — U.S. -, 112 S.Ct. 939, 117 L.Ed.2d 110 (1992).
Because we believe the majority rule is the more sound position, we hold that unemployment benefits should not be deducted from awards of backpay under the ADEA. Unemployment benefits are collateral source payments that cannot be termed even “partial consideration” for employment. Gullett Gin, 340 U.S. at 364, 71 S.Ct. at 339. We believe that no employer should benefit because of the state’s beneficence in providing for one of the employer’s illegally discharged employees. If Gaworski’s award is to be reduced, it should be the state that seeks to recoup the benefits it paid out.10 Accordingly, we reverse this aspect of the district court’s decision and find that Gaworski’s backpay award should be increased by $12,-101.00.
III. CONCLUSION
Based on the foregoing analysis, the judgment on the jury verdict finding the defendants liable for violating the ADEA is affirmed. The backpay award of $265,892.27 is reduced by $18,061.80 to reflect the parties’ stipulation regarding pension payments and increased by $12,101.00 received by Gaworski as unemployment compensation. We remand for entry of a new award consistent with this opinion.

. The ADEA makes it unlawful, in pertinent part, "to fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s age." 29 U.S.C. § 623(a)(1) (1988).


. The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota.


. Although McDonnell Douglas was an action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the McDonnell Douglas framework also applies to claims under the ADEA. E.g., Beshears v. Asbill, 930 F.2d 1348, 1353 n. 7 (8th Cir.1991).


. The parties agreed at trial that Gaworski would not seek back pay beyond April 30, 1991, when CRG went out of business. They also agreed that the only relief issue they would submit to the jury was the size of the raises Gaworski would have received each year and that all other relief issues would be submitted to the court after trial. The jury determined that if Gaworski had remained employed with ITT until April, 1991, he would have received an annual raise on December 1st of each year, amounting to 5.5% in December, 1986, 5.0% in December, 1987, and 4.0% for each of the last three years.


. The court also awarded pre-judgment interest and attorneys' fees.


. Parties to a jury trial ¡pay agree to leave particular issues for resolution by the trial court, see Fed.R.Civ.P. 39(a), and we see no reason to disturb the parties’ agreement here. See Graefenhain v. Pabst Brewing Co., 870 F.2d 1198, 1206 (7th Cir.1989) (stating that stipulation to have damages issues resolved by court is binding "unless relief from the stipulation is necessary to prevent a 'manifest injustice’ or the stipulation was entered into through inadvertence or based on an erroneous view of the facts or law”).


. In Doyne v. Union Electric Co., 953 F.2d 447 (8th Cir.1992), a panel of this Court held that it was error for the district court to deduct pension payments from a plaintiff’s ADEA back- and frontpay awards, because the payments were from a collateral source — an ERISA pension fund. The court analogized to Clark v. Burlington Northern, Inc., 726 F.2d 448 (8th Cir.1984), a FELA case where we stated that "fringe benefit programs, such as medical and hospital insurance and retirement pensions that are offered as partial consideration for employment, cannot be set off against an FELA judgment.” In Glover v. McDonnell Douglas Corp., 981 F.2d 388, 396-97 (8th Cir.1992), vacated on other grounds, - U.S. -, 114 S.Ct. 42, 126 L.Ed.2d 13 (1993), original position adhered to on remand, 12 F.3d 845 (8th Cir.1994), however, a different panel rejected the collateral source rule and held, without reference to Doyne or Clark, that the district court erred in refusing to offset pension payments from an award of backpay. Because we dispose of the issue here based on the parties’ stipulation at trial, we do not address the possible conflict among our cases.


. Albemarle was a Title VII case, but these principles apply more strongly to cases under the ADEA. Although the goal of both statutes is to eliminate discrimination in the workplace, back-pay is discretionary under Title VII, while it is mandatory under the ADEA — and thus a more fundamental part of the remedial scheme. See Lorillard v. Pons, 434 U.S. 575, 584, 98 S.Ct. 866, 872, 55 L.Ed.2d 40 (1978); McDowell v. Avtex Fibers, Inc., 740 F.2d 214, 217 (3d Cir.1984), vacated & remanded on other grounds, 469 U.S. 1202, 105 S.Ct. 1159, 84 L.Ed.2d 312 (1985).


. Absent "willful" violations, which lead to an award of liquidated damages, awards under the ADEA are not punitive in nature. See Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 125-28, 105 S.Ct. 613, 623-25, 83 L.Ed.2d 523 (1985); Williams v. Valentec Kisco, Inc., 964 F.2d 723 (8th Cir.), cert. denied, — U.S. -, 113 S.Ct. 635, 121 L.Ed.2d 566 (1992). The jury in this case determined that ITT's violations were not willful. At issue, however, is whether the employer should wind up in a better position by discriminating than it would have had it not illegally discharged the plaintiff.


. We note that Minnesota, Gaworski’s domicile, appears to have a procedure in place for handling backpay awards covering certain periods for which unemployment compensation was paid. See Minn.Stat. §§ 268.08 Subd. 3a, 268.18 Subd. 1 (1992).